Citation Nr: 1510934	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness and/or mustard gas exposure.

2. Entitlement to service connection for muscle aches, to include as due to an undiagnosed illness and/or mustard gas exposure.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a traumatic brain injury (TBI).

7. Entitlement to service connection for headaches, to include as secondary to a TBI.

8. Entitlement to service connection for memory loss, to include as secondary to a TBI.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993, including a period from December 1990 to June 1991 in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claim of service connection for right ankle disability is being REMANDED to the Agency of Original Jurisdiction (AOJ) and is addressed in the Remand section of this decision.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1. Symptoms of shortness of breath have been attributed to a known clinical diagnosis of mild obstructive ventilatory defect that was not manifested during and are not otherwise related to active service, including any exposure to mustard gas.

2. The Veteran does not exhibit a chronic disability manifested by muscle aches that had its clinical onset in or is otherwise related to active duty, including any exposure to mustard gas.  He does not exhibit a qualifying disability manifested by muscle aches from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

3. The Veteran's current right shoulder disability was not manifested during service and is not otherwise related to the Veteran's active service.

4. The Veteran does not have current neck disability that was manifested during service or is otherwise related to the Veteran's active service.

5. The Veteran has not been diagnosed with a TBI and a post-service assault is unrelated to service.

6. Headaches were not manifested during service and are not otherwise related to the Veteran's active service.

7. Memory loss was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1. A disability manifested by shortness of breath, including as a qualifying chronic pulmonary disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 3.317.

2. A disability manifested by muscle aches, including as a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 3.317.

3. A right shoulder disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316.

4. A neck disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316.

5. A TBI was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316.

6. Headaches were not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.316.

7. Memory loss was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.316.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's August 2010 and October 2010 notice letters advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all private treatment records identified by the Veteran.  The Veteran has not identified any outstanding VA treatment records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

VA requires that claims for service connection based upon mustard gas exposure be processed according to VA procedures in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or if the Veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  There is no evidence that the Veteran suffers from a disability listed under 38 C.F.R. § 3.316(a), nor did the Veteran submit any medical or scientific evidence showing an association between any disability and his purported exposure.  Thus, VA was not required to process the Veteran's claim in accordance with those provisions.

The Veteran was afforded multiple VA examinations.  He was afforded examinations for muscle aches, joint pain, headaches, memory loss, a TBI, and a right shoulder disability. Those examinations and accompanying addendums are adequate for determining the issues on appeal.  Examiners opined as to the etiology of the Veteran's headaches, memory loss, TBI, and right shoulder disability.  The examiner also explained that the Veteran does not exhibit objective signs of any muscle aches or joint pain and, as such, no diagnosis is appropriate for either of those complaints.  The Veteran has not argued that any VA examination provided is inadequate.

The Veteran was not afforded a VA examination for a neck disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, there is no true indication of an event or injury affecting the neck during his period of service.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2014). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2) . 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome. A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) . 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Finally, Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 

See 38 C.F.R. § 3.316 (2014).

For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

A. Respiratory Disability

The Veteran asserts that he developed a respiratory disability as a result of breathing in environmental toxins during service.  

The Veteran has been diagnosed with mild obstructive ventilatory defect.  See June 2011 VA Addendum Medical Opinion.  There are no other respiratory diagnoses of record, and his respiratory symptoms have been related to a known diagnosis.

Service treatment records (STRs) do not note any complaints of respiratory of breathing problems during service.  Likewise, upon separation, no respiratory abnormalities were noted.

Regarding nexus, the evidence is against the Veteran's claim.  The Veteran was afforded a VA examination in September 2010.  There, the Veteran reported shortness of breath on exertion.  He also explained that he smokes one pack of cigarettes every three days.  The Veteran stated that he began experiencing shortness of breath in 2009, some 15 years following service.  The examiner opined that it was less likely than not that the Veteran's respiratory disability was related to service.  See June 2011 VA Addendum Medical Opinion.  As rationale, the examiner explained that mild obstructive ventilatory defect is a disability with a clear etiology.  The examiner explained that the Veteran has smoked for several years and his disability is related to his use of tobacco products.   The June 2011 addendum opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claim that exposure to environmental hazards may have resulted in respiratory illness is plausible and, therefore, the Veteran's claim that current pulmonary disability is related to inhalation of these toxins in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Finally, the Board has considered the provisions relating to service connection for certain disabilities occurring in Persian Gulf veterans.  However, the Veteran's respiratory symptoms have been attributed to a known diagnosis of mild obstructive ventilatory defect.  This renders the provisions of 38 C.F.R. § 3.317 inapplicable.  As such, service connection for a respiratory disability due to an undiagnosed illness is not warranted.  Likewise, mild obstructive respiratory defect is not one of the disabilities for which service connection can be presumptively granted under 38 C.F.R. § 3.316.  The Veteran has offered no competent evidence linking his respiratory disability to his purported exposure to mustard gas.  Thus, service connection for a respiratory disability is not warranted.

The claim must be denied.  There is no competent evidence counter to the June 2011 addendum medical opinion, which is against a finding that service connection is warranted.  Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for a respiratory disability is denied.  See 38 U.S.C.A. § 5107.

B. Muscle Aches

The Veteran asserts that service connection is warranted for muscle aches.

There is no evidence of any diagnosed disability which results in muscle aches.  Indeed, upon VA examination in September 2010, the VA examiner performed a thorough muscle examination.  Muscle strength was bulk and muscle tone was normal.  There was no herniation, scars, bony deformity, joint involvement, or neurological involvement.  The examiner explained that the Veteran's muscle examination was absolutely normal.  The Veteran has not asserted that he has been diagnosed with some muscle disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without some evidence of a muscle disability, direct service connection, including as due to mustard gas exposure, cannot be granted.  See id.

Regarding the provisions relating to undiagnosed illnesses, service connection is also not warranted.  As discussed above, the Veteran was afforded a VA examination in September 2010, which included a thorough muscle examination.  The examiner explained that the muscle examination was absolutely normal.  There is no other objective evidence showing the existence of any undiagnosed illness manifested by muscle aches.  As stated above, service connection under 38 C.F.R. § 3.317 requires objective indications of some undiagnosed disability that are manifested to a compensable degree.  As the only objective evidence of record (the September 2010 VA examination report) does not contain any objective evidence of any muscle disability, given that the examiner stated that the Veteran's muscles were absolutely normal, service connection for an undiagnosed disability manifested by muscle aches is not warranted.

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for muscle aches is denied.  See 38 U.S.C.A. § 5107.

C. Right Shoulder Disability

The Veteran contends that his current right shoulder disability is related to a right shoulder injury suffered in service.

The only right shoulder diagnosis of record is mild impingement syndrome of the right shoulder.  See September 2010 VA Examination Report.

STRs show that the Veteran complained of right shoulder pain after hanging from a pull up bar.  See December 1989 Chronological Record of Medical Care.  He was assessed as having a right shoulder rotator cuff strain.  Id.  Upon separation, no right shoulder abnormalities were noted.  

Regarding nexus, the September 2010 VA examiner concluded that it was less than likely that the Veteran's current right shoulder disability was related to service.  As rationale, the examiner explained that the Veteran's in-service right shoulder injury was likely transitory, as there were no further complaints after the initial treatment.  Instead, the examiner attributed the Veteran's current right shoulder disability to a downsloping acromion, which has impinged the Veteran's supraspinatus tendon.  The September 2010 opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza, 7 Vet. App. at 506 (1995) (Board charged with assessing the probative value of all evidence of record).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The assertion that the current impingement syndrome may be related to the right shoulder injury in service is plausible and, therefore, the Veteran's claim to this effect has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The probative opinion of the September 2010 VA examiner is uncontroverted by any competent and probative evidence of record.  Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for a right shoulder disability is denied.  See 38 U.S.C.A. § 5107.

D. Neck Disability

The Veteran asserts that service connection is warranted for a neck disability.

A private treatment record notes a diagnosis of a cervical strain.  See March 2004 Private Treatment Record.  There are no other neck diagnoses of record.

STRs do not document any complaints for any in-service neck injuries or neck pain.  Likewise, upon separation, no neck abnormalities were noted.  In his application for benefits, the Veteran claimed that neck and right shoulder disability occurred on the same date in service.  Service treatment records reflecting the complaints of right shoulder pain do not include any reference to pain or dysfunction of the neck.  The Veteran's recollection of neck problems in service appear to refer to the right shoulder pain, which is anatomically proximate to the shoulder.  The Board does not find a true indication that neck injury or disability had its onset in service.  

Regarding nexus, there is no competent evidence showing a link between any current neck disability and service.  Indeed, the Veteran himself stated that he incurred a neck injury in 2004, when he was assaulted.  See Form 21-4142. 

To the extent that the Veteran himself asserts that his neck disability is related to service, he is not competent to offer such an etiological opinion.  See Jandreau, 492 F.3d at 1376-77.  Indeed, as stated above, the Veteran himself conceded that his neck disability is the result of an assault that occurred over a decade following service.

As there is no competent evidence showing a link between the Veteran's current neck disability and service, his claim must be denied.

The Board has also considered the provisions of 38 C.F.R. § 3.317.  Because the Veteran has been diagnosed with a neck disability, those provisions relating to undiagnosed illnesses are not applicable.

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for a neck disability is denied.  See 38 U.S.C.A. § 5107.  

E. TBI

The Veteran asserts that service connection for a TBI is warranted.

There is no evidence that the Veteran has been diagnosed with a TBI.  See February 2011 VA Examination Report; March 2004 Private Treatment Records.  See Degmetich, 104 F.3d 1328.  Without a diagnosed neurocognitive disability, direct service connection is not warranted.

The Board has considered the provisions relating to undiagnosed illnesses.  While the Veteran has not been diagnosed with a brain injury disability, service connection is not warranted for an undiagnosed illness.  Under 38 C.F.R. § 3.317(a)(7), if there is affirmative evidence that an undiagnosed disability was not incurred during Persian Gulf service, service connection for an undiagnosed illness is not warranted.  The affirmative evidence shows that the Veteran's neurocognitive symptoms were not incurred during Persian Gulf service.

The Veteran himself denied any sort of brain injury during service.  See February 2011 VA Examination Report.  Likewise, STRs are silent as to any brain injury during service.  Instead, the Veteran has related his neurocognitive symptoms to a post-service assault.  See id.  The VA examiner explained that as the Veteran did not incur any neurocognitive ailments due to his service, to include service in the Persian Gulf.  Rather, the Veteran only began experiencing neurocognitive symptoms after a post-service assault, which occurred over a decade after his period of service.  See August 2011 VA Addendum Opinion.  The Veteran has not argued that his neurocognitive symptoms are related to his service in the Persian Gulf.  As there is affirmative evidence that the Veteran's neurocognitive symptoms did not occur until after his post-service assault, service connection under 38 C.F.R. § 3.317 is not warranted.

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for a TBI is denied.  See 38 U.S.C.A. § 5107.

F. Headaches

The Veteran claims that his headaches are secondary to his TBI.  Indeed, upon his VA examination in February 2011, the Veteran stated that he began experiencing headaches in 2008, when he was injured during an apparent assault.  Nonetheless, as discussed above, service connection is not warranted for a TBI.  As such, secondary service connection cannot be granted for headaches.  See 38 C.F.R. § 3.310.

There is no competent evidence of record linking the Veteran's headaches with any incidence of service.  Service treatment records do not note any headaches during service.  Indeed, the Veteran himself conceded that he did not begin experiencing headaches until after his injury in 2008, several years following service.  See August 2011 VA Addendum Opinion.  

There is no evidence that any headaches are related to any incident of the Veteran's military service.  Indeed, the February 2011 VA examiner made clear that the Veteran's neurocognitive impairments were not related to service.  See February 2011 VA Examination Report; August and November 2011 VA Addendum Opinions.  Instead, the Veteran did not begin experiencing headaches until his assault, which occurred several years following his separation from service.  As the examiner explained his opinion by noting that the Veteran had no neurocognitive problems in the interim between his service and post-service assault, the Board finds his opinion probative.  See Caluza, 7 Vet. App. at 506 (1995) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran claims his headaches related to service, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.  

As such, the weight of the evidence is against the Veteran's claim.  The preponderance of the evidence shows that headaches are not related to service.  Rather, it is related to an assault which occurred over a decade following service.  Moreover, as explained above, all of the evidence of record affirmatively shows that the Veteran's neurocognitive symptoms were not incurred during his Persian Gulf service, rendering 38 C.F.R. § 3.317 inapplicable.

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for headaches is denied.  See 38 U.S.C.A. § 5107.

G. Memory Loss

The Veteran asserts that service connection is warranted for memory loss as secondary to TBI.

As explained above, as service connection for a TBI is not warranted, secondary service connection for memory loss is not warranted.

On a direct basis, service connection is also not warranted.  Upon VA examination in February 2011, the Veteran did display some cognitive problems.  Indeed, the Veteran displayed some forgetfulness during a mental status examination.  

There is no evidence of any memory loss issues during service.  A separation examination is silent as to any memory loss problems during service.

There is no evidence that any memory loss is related to any incident of the Veteran's military service.  Indeed, the February 2011 VA examiner made clear that the Veteran's neurocognitive impairments were not related to service.  See February 2011 VA Examination Report; August and November 2011 VA Addendum Opinions.  Instead, the Veteran did not begin experiencing such until his assault, which occurred several years following his separation from service.  As the examiner explained his opinion by noting that the Veteran had no neurocognitive problems in the interim between his service and post-service assault, the Board finds his opinion probative.  See Caluza, 7 Vet. App. at 506 (1995) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran claims his memory loss is related to service, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.  

As such, the weight of the evidence is against the Veteran's claim.  The preponderance of the evidence shows that memory loss is not related to service.  Rather, it is related to an assault which occurred over a decade following service.  Moreover, as explained above, all of the evidence of record shows that the Veteran's neurocognitive symptoms were not incurred during his Persian Gulf service, rendering 38 C.F.R. § 3.317 inapplicable.

Accordingly, the preponderance of the evidence is against this service connection claim. The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for memory loss is denied.  See 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for muscle aches is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for memory loss is denied.


REMAND


The Veteran asserts that he incurred a right ankle disability in service.  Specifically, he claims that he sprained the right ankle while on active duty and that current right ankle disability is related to that incident.  He has not been afforded a VA examination to determine the nature and etiology of any right ankle disability present.  

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) relevant to the Veteran's claim.  Consent to obtain records should be obtained where necessary.  

2. Afford the Veteran a VA examination to determine the nature and etiology of any right ankle disability.  The examiner should review of the claims folder, including a copy of this REMAND, and any testing deemed necessary should be accomplished.  

For any right ankle disability identified, the examiner should indicate whether it at least as likely as not (i.e., 50 percent or greater probability) had its clinical onset in service or is otherwise related to active duty.  If an undiagnosed disability is present, the objective indications of the disability should be clarified in the examination report.  

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


